                                              FEDERAL MEDIATION PROGRAM
                                             UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF TENNESSEE

                                           MEDIATOR'S REPORT TO THE COURT

  MEDIATOR:           Sam D. Elliott

                      320 McCallie Avenue

                      Chattanooga, TN 37402

  CASE NAME & NUMBER:              Wiesendanger, John, et al. v. MidAmeriaa ,Mortgage, Inc.
                                   No: 1:17-CV-286-JRG-CHS
            Local Rule 16.4(m) requires that mediators file this report with the clerk within five (5) days of each mediation
  conference. Please answer the questions set out below and file this form electronically in CM/ECF using the Report of
  Mediation event (located under "ADR Documents"). If you are not a CM/ECF User, please file the form in the clerk's office
  in the division in which the case is pending. If multiple mediation conferences 1 occur, file a form after each conference
  within five (5) days of the conference ..

          1.      Did all parties, party representatives and/or claims professionals meet the attendance authority to
                  negotiate requirements of L.R. 16.4(1)?

                  _   __,X~-    YES

          2.      Did the case settle?

                  _ _ _ _ YES                              X           NO

          3.      Is mediation to be conducted at a later date?

                                 YES                                   NO   Possibly

          4.       Was mediation terminated without settlement?

                  X     YES
Defendant made an offer that
consider. Plaintiff's counsel will inform Defen
offer by close of business on October 26, 2018.




                                                               Date:   October 24, 2018




  (Rev. 6/06)




                      A mediation conference which continues over multiple days is considered one conference for
          purposes of this reporting requirement. Send in separate reports only when the conference is recessed for
          a week or more.
                  2
                       If you answer "no," the clerk will forward a copy of this report to a Magistrate Judge not
          assigned to the case who will contact you to investigate the problem.



        Case 1:17-cv-00286-CHS Document 40 Filed 10/24/18 Page 1 of 1 PageID #: 233
